

OUTSIDERS ENTERTAINMENT, INC.
2007 EQUITY INCENTIVE PLAN


FORM OF
INCENTIVE STOCK OPTION AGREEMENT
 
This INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of the
     day of August, 2007 (the “Grant Date”), is between Outsiders Entertainment,
Inc., a Delaware corporation (the “Company”), and                     (the
“Optionee”), a key employee of the Company or of a Subsidiary of the Company (a
“Related Corporation”), pursuant to the Outsiders Entertainment, Inc. 2007
Equity Incentive Plan (the “Plan”).


WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.001 (“Common Shares”) in
accordance with the provisions of the Plan, a copy of which is attached hereto;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of         
Common Shares. The Option is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time (but only
to the extent that such amendments apply to outstanding options). Such terms and
conditions are incorporated herein by reference, made a part hereof, and shall
control in the event of any conflict with any other terms of this Option
Agreement. The Option granted hereunder is intended to be an incentive stock
option (“ISO”) meeting the requirements of the Plan and section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and not a nonqualified
stock option (“NQSO”).


2. Exercise Price. The exercise price of the Common Shares covered by this
Option shall be $          per share. It is the determination of the committee
administering the Plan (the “Committee”) that on the Grant Date the exercise
price was not less than the greater of (i) 100% (110% for an Optionee who owns
more than 10% of the total combined voting power of all shares of stock of the
Company or of a Related Corporation - a “More-Than-10% Owner”) of the “Fair
Market Value” (as defined in the Plan) of a Common Share, or (ii) the par value
of a Common Share.


 
 

--------------------------------------------------------------------------------

 
 
3. Term. Unless earlier terminated pursuant to any provision of the Plan or of
this Option Agreement, this Option shall expire on August __, 20__1  (the
“Expiration Date”). This Option shall not be exercisable on or after the
Expiration Date.


4. Exercise of Option. The Optionee shall have the right to purchase from the
Company, on and after the following dates, the following number of Common
Shares, provided the Optionee has not terminated his or her service as of the
applicable vesting date:
 
Date Installment Becomes
Exercisable   
  Number of Common Shares      
________________________ 
                        _____ Shares
________________________  
  an additional _____ Shares
________________________  
  an additional _____ Shares
________________________  
  an additional _____ Shares

 
The Committee may accelerate any exercise date of the Option, in its discretion,
if it deems such acceleration to be desirable. Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.


5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement and the Plan, the Option may be exercised by written notice to
the Company at its principal office. The form of such notice is attached hereto
and shall state the election to exercise the Option and the number of whole
shares with respect to which it is being exercised; shall be signed by the
person or persons so exercising the Option; and shall be accompanied by payment
of the full exercise price of such shares. Only full shares will be issued.


[The Committee should select which of the following methods of payment
will be permitted:]


The exercise price shall be paid to the Company -


(a) in cash, or by certified check, bank draft, or postal or express money
order;


(b) through the delivery of Common Shares previously acquired by the Optionee;


(c) by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option;


(d) in Common Shares newly acquired by the Optionee upon exercise of the Option
(which shall constitute a disqualifying disposition with respect to this ISO);
 

--------------------------------------------------------------------------------

1
For initial grants, this date will be August __, 2010. For Subsequent grants,
this date may not exceed August __, 2017.

 
 
-2-

--------------------------------------------------------------------------------

 
 
(e) in any combination of (a), (b), (c), or (d) above.


[In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.]


Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.


Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
after the death or disability (as determined in accordance with Section 22(e)(3)
of the Code) of the Optionee, the notice shall be accompanied by appropriate
proof of the right of such person to exercise the Option. All Common Shares that
are purchased upon exercise of the Option as provided herein shall be fully paid
and non-assessable.


Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Committee, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Committee considers appropriate to the fullest extent permitted by
applicable law. Nothing in the preceding sentence shall impair or limit the
Company’s rights with respect to satisfying withholding obligations under
Section 10 of the Plan.


6. Non-Transferability of Option. This Option is not assignable or transferable,
in whole or in part, by the Optionee other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her disability,
by his or her guardian or legal representative.


7. Termination of Employment by Optionee. If the Optionee’s employment with the
Company and all Related Corporations is terminated by the Optionee for any
reason (other than death or disability or with Good Reason) prior to the
Expiration Date, this Option may be exercised, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of such termination of employment by the Optionee at any time prior to the
earlier of (i) the Expiration Date, or (ii) ninety (90) days after such
termination of employment. Any part of the Option that was not exercisable
immediately before the Optionee’s termination of employment shall terminate at
that time.


 
-3-

--------------------------------------------------------------------------------

 
 
8. Disability. If the Optionee becomes disabled (as determined in accordance
with section 22(e)(3) of the Code) during his or her employment and, prior to
the Expiration Date, the Optionee’s employment is terminated as a consequence of
such disability, this Option may be exercised, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of such termination of employment by the Optionee or by the Optionee’s
legal representative at any time prior to the earlier of (i) the Expiration Date
or (ii) ninety (90) days after such termination of employment. Any part of the
Option that was not exercisable immediately before the Optionee’s termination of
employment shall terminate at that time.


9. Termination of Employment by Company without Cause or by Optionee with Good
Reason. If the Optionee’s employment with the Company and all Related
Corporations is terminated by the Company for any reason other than Cause (or is
terminated by the Optionee for Good Reason) prior to the Expiration Date, this
Option may be exercised, to the extent of the number of Common Shares with
respect to which the Optionee could have exercised it on the date of such
termination of employment by the Optionee at any time prior to the earlier of
(i) the Expiration Date, or (ii) one year after such termination of employment.
Any part of the Option that was not exercisable immediately before the
Optionee’s termination of employment shall terminate at that time.


10. Death. If the Optionee dies during his or her employment and prior to the
Expiration Date, or if the Optionee’s employment is terminated for any reason
(as described in Paragraphs 7, 8 and 9) and the Optionee dies following his or
her termination of employment but prior to the earliest of (i) the Expiration
Date, or (ii) the expiration of the period determined under Paragraph 7, 8 or 9
(as applicable to the Optionee) this Option may be exercised, to the extent of
the number of Common Shares with respect to which the Optionee could have
exercised it on the date of his or her death by the Optionee’s estate, personal
representative or beneficiary who acquired the right to exercise this Option by
bequest or inheritance or by reason of the Optionee’s death, at any time prior
to the earlier of (i) the Expiration Date or (ii) one year after the date of the
Optionee’s death. Any part of the Option that was not exercisable immediately
before the Optionee’s death shall terminate at that time.


11. Termination for Cause. If the Optionee’s employment with the Company and all
Related Corporations is terminated by the Company for Cause prior to the
Expiration Date, any unexercised portion of this Option shall immediately
terminate at that time.


12. Disqualifying Disposition of Option Shares. The Optionee agrees to give
written notice to the Company, at its principal office, if a “disposition” of
the Common Shares acquired through exercise of the Option granted hereunder
occurs at any time within two years after the Grant Date or within one year
after the transfer to the Optionee of such shares. Optionee acknowledges that if
such disposition occurs, the Optionee generally will recognize ordinary income
as of the date the Option was exercised in an amount equal to the lesser of (i)
the Fair Market Value of the Common Shares on the date of exercise minus the
exercise price, or (ii) the amount realized on disposition of such shares minus
the exercise price. If requested by the Company at the time of and in the case
of any such disposition, Optionee shall pay to the Company an amount sufficient
to satisfy the Company’s federal, state and local withholding tax obligations
with respect to such disposition. The provisions of this Section 12 shall apply,
whether or not the Optionee is in the employ of the Company at the time of the
relevant disposition. For purposes of this Paragraph, the term “disposition”
shall have the meaning assigned to such term by section 424(c) of the Code.


 
-4-

--------------------------------------------------------------------------------

 
 
13. Securities Matters. (a) If, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the Common Shares
subject to the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, or that
the disclosure of non-public information or the satisfaction of any other
condition is necessary as a condition of, or in connection with, the issuance or
purchase of Common Shares hereunder, such Option may not be exercised, in whole
or in part, unless such listing, registration, qualification, consent or
approval, or satisfaction of such condition shall have been effected or obtained
on conditions acceptable to the Board of Directors. The Company shall be under
no obligation to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition. The Committee shall inform the
Optionee in writing of any decision to defer or prohibit the exercise of an
Option. During the period that the effectiveness of the exercise of an Option
has been deferred or prohibited, the Optionee may, by written notice, withdraw
the Optionee’s decision to exercise and obtain a refund of any amount paid with
respect thereto.


(b) The Company may require: (i) the Optionee (or any other person exercising
the Option in the case of the Optionee’s death or Disability) as a condition of
exercising the Option, to give written assurances, in substance and form
satisfactory to the Company, to the effect that such person is acquiring the
Common Shares subject to the Option for his or her own account for investment
and not with any present intention of selling or otherwise distributing the
same, and to make such other representations or covenants; and (ii) that any
certificates for Common Shares delivered in connection with the exercise of the
Option bear such legends, in each case as the Company deems necessary or
appropriate, in order to comply with federal and applicable state securities
laws, to comply with covenants or representations made by the Company in
connection with any public offering of its Common Shares or otherwise. The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.


(c) The Optionee shall have no rights as a shareholder with respect to any
Common Shares covered by the Option (including, without limitation, any rights
to receive dividends or non-cash distributions with respect to such shares)
until the date of issue of a stock certificate to the Optionee for such Common
Shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.


14. Governing Law. This Option Agreement shall be governed by the applicable
Code provisions to the maximum extent possible. Otherwise, the laws of the State
of Delaware (without reference to the principles of conflict of laws) shall
govern the operation of, and the rights of the Optionee under, the Plan and
Options granted thereunder.


 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Incentive Stock Option Agreement
to be duly executed by its duly authorized officer, and the Optionee has
hereunto set his or her hand and seal, all as of the ______ day of August, 2007.

       
OUTSIDERS ENTERTAINMENT, INC.
 
   
   
   

--------------------------------------------------------------------------------

By: Michael Mathews, CEO
       

--------------------------------------------------------------------------------

Optionee

 
 
-6-

--------------------------------------------------------------------------------

 


OUTSIDERS ENTERTAINMENT, INC.
2007 EQUITY INCENTIVE PLAN


Notice of Exercise of Incentive Stock Option

I hereby exercise the incentive stock option granted to me pursuant to the
Incentive Stock Option Agreement dated as of August __, 2007, by Outsiders
Entertainment, Inc. (the “Company”), with respect to the following number of
shares of the Company’s common stock (“Shares”), par value $0.001 per Share,
covered by said option:


Number of Shares to be purchased:
    _______            
Purchase price per Share:
 
$
_______
           
Total purchase price:
 
$
_______
 

 
o
A.
Enclosed is cash or my certified check, bank draft, or postal or express money
order in the amount of $________ in full/partial [circle one] payment for such
Shares;



and/or


o
B.
Enclosed is/are   Share(s) with a total fair market value of $  on the date
hereof in full/partial [circle one] payment for such Shares;



and/or


o
C.
I have provided notice to   [insert name of broker], a broker, who will render
full/partial [circle one] payment for such Shares. [Optionee should attach to
the notice of exercise provided to such broker a copy of this Notice of Exercise
and irrevocable instructions to pay to the Company the full/partial (as elected
above) exercise price.]



and/or


o
D.
I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option. I
understand that this will result in a “disqualifying disposition,” as described
in Section 12 of my Incentive Stock Option Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Please have the certificate or certificates representing the purchased Shares
registered in the following name or names* :
                                                                   ; and sent to
                                                .
 

DATED:                       ___, 20__
______________________
Optionee’s Signature 

                                   

--------------------------------------------------------------------------------

*
Certificates may be registered in the name of the Optionee alone or in the joint
names (with right of survivorship) of the Optionee and his or her spouse.

 
 
-2-

--------------------------------------------------------------------------------

 